Citation Nr: 0519729	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  99-15 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to additional payment of benefits under the 
provisions of Chapter 30, Title 38, United States Code, for 
the period of enrollment by the appellant at the University 
of Phoenix (UOP) while in pursuit of a bachelor's degree 
between November 1998 and June 1999.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The appellant entered active duty in August 1974.  He stated 
that he retired in July 2000.

This appeal arises out of the appellant's April 1999 
disagreement with the amount of Department of Veterans 
Affairs (VA) educational benefits that he was paid.  A 
statement of the case was issued by the Muskogee, Oklahoma RO 
in July 1999, and the appellant submitted a substantive 
appeal in August 1999, thus perfecting his appeal to the 
Board of Veterans' Appeals (Board).  In September 2002, the 
appellant testified at a hearing conducted by the undersigned 
at the Albuquerque, New Mexico RO where the case has been 
transferred.  In May 2003 and May 2004, the Board remanded 
this case for further development.  


FINDINGS OF FACT

1.  The appellant's classes during the time in question were 
organized as non-standard terms.

2.  The appellant attended 10 classes and was paid at the 3/4 
time rate or the full time rate based on credit hours earned 
and length of the course during the times of actual 
enrollment.  

3.  While pursuing a bachelor's degree at UOP between 
November 1998 and June 1999, the appellant was on active 
duty.


CONCLUSION OF LAW

The criteria for an award of additional payment of benefits 
under the provisions of Chapter 30, Title 38, United States 
Code, for the period of enrollment by the appellant at UOP 
while in pursuit of a bachelor's degree between November 1998 
and June 1999, are not met.  38 U.S.C.A. § 3688 (West 2002); 
38 C.F.R. §§ 21.4138(f), 21.4200, 21.4270, 21.4272 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Soyini v. Derwinski, 1 Vet. App.541 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought).  
As such, no further action is required pursuant to the VCAA.  

Nevertheless, the appellant was notified of VCAA.

The record reflects that the appellant pursued classes at UOP 
between November 1998 and June 1999.  UOP has certified that 
the appellant enrolled in 10 classes, each earning three 
credit hours.  Tuition and fees for each class was $507.  UOP 
certified the attended dates as follows: November 10, 1998 to 
December 14, 1998; November 12, 1998 to December 16, 1998; 
January 6, 1999 to February 2, 1999; January 7, 1999 to 
February 4, 1999; February 9, 1999 to March 9, 1999; February 
11, 1999 to March 11, 1999; March 16, 1999 to April 13, 1999; 
April 20, 1999 to May 18, 1999; April 21, 1999 to May 19, 
1999; and May 26, 1999 to June 13, 1999.

The record also reflects that UOP offers classes which are 
four to five weeks in length.  The RO explained to the 
appellant that his monthly rate of payment was based on his 
tuition and fees or the monthly rate paid to an appellant 
pursuing the same rate of training, whichever was less.  The 
veteran was told that his monthly rate was based on the 
tuition and fees reported by the school and the actual length 
of the class period.  The RO explained that when classes 
overlapped, the monthly rates for each class were added 
together to obtain a new combined monthly rate.  He was also 
told that a serviceperson on active duty was not entitled to 
payment for any break between classes.

In support of his claim, the appellant has presented 
testimony at a personal hearing and written correspondence 
which is of record.  The veteran contends that the five week 
sessions offered by UOP represented terms.  He states that VA 
considered each class to be in and of itself a term, however, 
as noted, he believes that each five week session was a term, 
regardless of how many classes were taken during that period.  
He maintains that he was taking classes consecutively and the 
small breaks between those classes should not be considered 
breaks in his enrollment and he should be paid for those time 
periods.  In sum, he asserts that he attended UOP on a full-
time basis for 12 months.  He maintains that he should have 
been paid the maximum $716 rate for each of the 12 months.  

In May 2003, the Board remanded this case for clarification.  
The RO was instructed to contact UOP with regard to whether 
each class should be considered in and of itself to be a term 
or whether the separate four to five week sessions should in 
total be considered to be a term, regardless of how many 
classes are taken within that period.  The RO was instructed 
to verify with UOP whether that university has semester or 
quarter terms, the number of whole weeks in each term, and 
the number of days from the beginning to the end of the term.  
Further, the RO was to determine whether the veteran's 
courses of study at issue in this appeal were considered 
collegiate courses, as defined by VA law, and if not, the 
appropriate course classification was to be provided.  The RO 
was instructed to determine whether the terms taken by the 
appellant were standard or non-standard.  If applicable, the 
exact calculations obtained with the application of the 
provisions of 38 C.F.R. § 21.4272(g) to the facts of this 
case were to be set forth.  

Thereafter, a series of e-mail correspondence was documented.  
VA personnel indicated that each class was to be considered 
in and of itself to be a term; that the separate 5 week terms 
were not to be considered together; that the UOP did not 
operate on a semester or quarterly basis; that the veteran 
was enrolled in a Bachelor of Science program in Business 
Management and that all of his courses fit into the UOP 
degree plan; and that the 5 week term was non-standard.  

The case was thereafter remanded back to the RO again because 
of the supplemental statement of the case had not been 
associated with the claims file.  All documents are currently 
of record.  

An ordinary school year generally represents a period of 2 
semesters or 3 quarters, which is not less than 30, nor more 
than 39, weeks in total length.  38 C.F.R. § 21.4200(b)(1).  
A semester, which is a division of the ordinary school year, 
usually represents a period of 15 to 19 weeks.  38 C.F.R. § 
21.4200(b)(4).  A quarter, which also is a division of the 
ordinary school year, usually represents a period of 10 to 13 
weeks.  38 C.F.R. § 21.4200(b)(3).  A term is any regularly 
established division of the ordinary school year under which 
the school operates.  38 C.F.R. § 21.4200(b)(2).  When a term 
is not a standard semester or quarter as defined in 38 C.F.R. 
§ 21.4200(b), the credit hours must be adjusted to 
"equivalent credit hours" before determining training time 
for payment purposes.  38 C.F.R. § 21.4272(g).

The courses certified by the appellant's school did not 
qualify for credit-hour measurement under 38 U.S.C.A. § 3688; 
38 C.F.R. § 21.4270(c), because they were not organized on a 
standard or quarter semester basis.  Rather, they were 
organized as accelerated terms, meeting on a 4 to 5 week 
basis, and as such, they must be measured under 38 C.F.R. § 
21.4272(g), on non-standard terms.  The credits to be earned 
are multiplied by 18 and then the product is divided by the 
number of whole weeks in the term. 

The appellant attended ten different sessions at UOP.  These 
sessions overlapped.  Each session was 3 credit hours.  
However, for the periods of time when the appellant was 
attending two sessions, that is, when there was overlap, he 
was then enrolled in 6 credit hours.  Three credit hours in a 
5 week course represented 3/4 time training whereas 6 credit 
hours represented full-time training.  See 38 C.F.R. 
§ 21.4270.  The appellant was paid either at the 3/4 time rate 
or the full time rate as calculated by the RO based on credit 
hours earned and length of the course under 38 U.S.C.A. 
§ 4272 for the periods of time in which he was enrolled in 
the UOP courses.  The maximum rate of payment for full-time 
was $716 per month and for 3/4 time was $537.50.  The appellant 
was paid according to those rates.  

To the extent that the appellant had intervals of time 
between periods of enrollment, he was properly not paid 
during those time periods.  The reason for this is because 
the appellant was attending non-standard terms and he was on 
active duty during those time periods.  The provisions of 38 
C.F.R. § 21.4138(f), preclude payment of education benefits 
for intervals between such terms.  Accordingly, entitlement 
to additional payment of benefits under the provisions of 
Chapter 30, Title 38, United States Code, for the intervals 
between periods of enrollment by this active duty appellant 
is not warranted.


ORDER

Additional payment of benefits under the provisions of 
Chapter 30, Title 38, United States Code, for the period of 
enrollment at UOP while in pursuit of a bachelor's degree 
between November 1998 and June 1999 is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


